704 S.W.2d 46 (1986)
Ex parte Emmit BRAGER.
No. 69524.
Court of Criminal Appeals of Texas, En Banc.
February 12, 1986.
Emmit Brager, pro se.
Robert Huttash, State's Atty., Austin, for the State.
Before the court en banc.

OPINION
W.C. DAVIS, Judge.
Applicant filed this cause as an application for a writ of habeas corpus pursuant to Art. 11.07, V.A.C.C.P.[1] Applicant alleges numerous violations of prison disciplinary procedures by Texas Department of Correction officials. He alleges, inter alia, that these violations resulted in a loss of good time on his sentence.
We treat this cause as an original application for writ of habeas corpus pursuant to Art. V, Sec. 5 of the Texas Constitution, simply to state that this Court will not entertain claims concerning alleged violations of prison disciplinary procedures. Relief is denied.
ONION, P.J., concurs in result.
NOTES
[1]  If we were treating this as an application under Art. 11.07, V.A.C.C.P., we would dismiss for lack of jurisdiction because applicant did not comply with Art. 11.07, Sec. 2, and file this application in the county in which he was convicted for the offense for which he is now incarcerated. See Ex Parte Woodward, 619 S.W.2d 179 (Tex.Cr.App.1981).